 1

 2

 3

 4

 5

 6

 7                                           UNITED STATES DISTRICT COURT

 8                                 FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    MICHAEL CRUDUP,                                      No. 2:16-cv-2748 MCE DB P
11                              Plaintiff,
12              v.                                         ORDER
13    PLEASANT VALLEY STATE PRISON,
      et al.,
14
                                Defendants.
15

16             Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

17   action under 42 U.S.C. § 1983. By order dated November 15, 2018 plaintiff was directed to file a

18   second amended complaint within thirty days. (ECF No. 12.) Plaintiff has filed a motion for

19   extension of time to file a second amended complaint. (ECF No. 13.) Plaintiff requests a ninety-

20   day extension of time because the individual helping plaintiff prepare his amended complaint

21   must complete work on a separate case before assisting plaintiff with the present action. Good

22   cause appearing, IT IS HEREBY ORDERED that:

23             1. Plaintiff’s motion for an extension of time (ECF No. 13) is granted; and

24             2. Plaintiff is granted up to and including February 28, 2019, in which to file a second

25   amended complaint.

26   Dated: December 10, 2018

27   DLB:12
     DLB:1/Orders/Prisoner/Civil.Rights/crud2748.36
28
